Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 1 of 29 PageID: 61




 GORDON REES SCULLY MANSUKHANI LLP
 Elizabeth F. Lorell, Esq.
 18 Columbia Turnpike - Suite 220
 Florham Park, NJ 07932
 Phone: (973) 549-2500
 Fax: (973) 377-1911
 Email: elorell@gordonrees.com
 Attorneys for Defendants JFK Medical Associates,
 P.A., Primecare Medical Group, P.A.,
 and Bhudev Sharma, M.D.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
 ALLEXIS LICCIARDI,
                                                     Civil Action No. 2:20-cv-00957-CCC-MF
                             Plaintiff,
 -vs.-                                               DEFENDANTS JFK MEDICAL
                                                     ASSOCIATES, P.A., PRIMECARE
 JFK MEDICAL ASSOCIATES P.A. et al.,                 MEDICAL GROUP, P.A. AND BHUDEV
                                                     SHARMA’S ANSWER AND
                             Defendants.             AFFIRMATIVE DEFENSES TO
                                                     PLAINTIFF’S COMPLAINT




         Defendants JFK Medical Associates, P.A., Primecare Medical Group, P.A., and Bhudev

Sharma, M.D. (hereinafter “Defendants”), by way of their Answer to the Complaint of Plaintiff

Allexis Licciardi (“Plaintiff”) and Demand for Jury Trial state as follows:

                       PRELIMINARY STATEMENT OF THE CASE

         1.    Defendants deny the allegations set forth in Paragraph 1 of the Complaint.

         2.    Defendants deny the allegations set forth in Paragraph 2 of the Complaint.

         3.    To the extent the allegations set forth in Paragraph 3 of the Complaint are directed

to these Defendants, Defendants deny these allegations. To the extent the allegations are directed

toward other parties, Defendants are without knowledge or information sufficient to form a belief

                                                 1
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 2 of 29 PageID: 62




as to the truth or accuracy of the allegations set forth in Paragraph 3 of the Complaint, and

therefore, deny these allegations.

       4.      Defendants deny the allegations set forth in Paragraph 4 of the Complaint.

       5.      Defendants deny the allegations set forth in Paragraph 5 of the Complaint.

                                            PARTIES

       6.      Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 6 of the Complaint, and therefore,

deny these allegations.

       7.      Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 7 of the Complaint, and therefore,

deny these allegations.

       8.      Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 8 of the Complaint, and therefore,

deny these allegations.

       9.      Defendants admit the allegations set forth in Paragraph 9 of the Complaint.

       10.     Defendants admit the allegations set forth in Paragraph 10 of the Complaint.

       11.     The allegations set forth Paragraph 11 of the Complaint state conclusions of law

to which no responsive pleading is required. To the extent a further response is required,

Defendants deny the allegations set forth in Paragraph 11 of the Complaint.

       12.     Defendants admit the allegations set forth in Paragraph 12 of the Complaint.

       13.     Defendants admit the allegations set forth in Paragraph 13 of the Complaint.




                                                 2
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 3 of 29 PageID: 63




       14.     The allegations set forth Paragraph 14 of the Complaint state conclusions of law

to which no responsive pleading is required. To the extent a further response is required,

Defendants deny the allegations set forth in Paragraph 14 of the Complaint.

       15.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 15 of the Complaint, and therefore,

deny these allegations.

       16.     Defendants admit the allegations set forth in Paragraph 16 of the Complaint.

       17.     The allegations set forth Paragraph 17 of the Complaint state conclusions of law

to which no responsive pleading is required. To the extent a further response is required,

Defendants deny the allegations set forth in Paragraph 17 of the Complaint.

       18.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 18 of the Complaint, and therefore,

deny these allegations.

       19.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 19 of the Complaint, and therefore,

deny these allegations.

       20.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 20 of the Complaint, and therefore,

deny these allegations.

       21.     Defendants admit the allegations set forth in Paragraph 21 of the Complaint.

       22.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 22 of the Complaint, and therefore,

deny these allegations.



                                                 3
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 4 of 29 PageID: 64




                                 JURISDICTION AND VENUE

       23.     The allegations set forth in Paragraph 23 of the Complaint state conclusions of

law to which no responsive pleading is required. To the extent a further response is required,

Defendants deny the allegations set forth in Paragraph 23 of the Complaint.

       24.     The allegations set forth in Paragraph 24 of the Complaint state conclusions of

law to which no responsive pleading is required. To the extent a further response is required,

Defendants deny the allegations set forth in Paragraph 24 of the Complaint.

                                FACTS RELEVANT TO ALL CLAIMS

       25.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 25 of the Complaint, and therefore,

deny these allegations.

       26.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 26 of the Complaint, and therefore,

deny these allegations.

       27.     To the extent the allegations set forth in Paragraph 27 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 27 of the

Complaint, and therefore, deny these allegations.

       28.     Defendants admit that Plaintiff was offered a job as a full-time receptionist.

Defendants are without knowledge or information sufficient to form a belief as to the truth or

accuracy of the remaining allegations set forth in Paragraph 28 of the Complaint, and therefore,

deny these remaining allegations.



                                                  4
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 5 of 29 PageID: 65




       29.     Defendants admit that Dr. Blum was Plaintiff’s supervisor and principal

employer. Defendants are without knowledge or information sufficient to form a belief as to the

truth or accuracy of the remaining allegations set forth in Paragraph 29 of the Complaint, and

therefore, deny these remaining allegations.

        FACTS RELEVANT TO PLAINTIFF’S RETENTION AND JOB DUTIES

       30.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 30 of the Complaint, and therefore,

deny these allegations.

       31.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 31 of the Complaint, and therefore,

deny these allegations.

       32.     To the extent the allegations set forth in Paragraph 32 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 32 of the

Complaint, and therefore, deny these allegations.

       33.     Defendants admit the allegations set forth in Paragraph 33 of the Complaint.

       34.     Defendants admit the allegations set forth in Paragraph 34 of the Complaint.

       35.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 35 of the Complaint, and therefore,

deny these allegations.




                                                  5
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 6 of 29 PageID: 66




       36.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 36 of the Complaint, and therefore,

deny these allegations.

       37.     Defendants admit the allegations set forth in Paragraph 37 of the Complaint.

       38.     To the extent the allegations set forth in Paragraph 38 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 38 of the

Complaint, and therefore, deny these allegations.

              FACTS RELEVANT TO THERMIVA CARE OF NEW JERSEY

       39.     To the extent the allegations set forth in Paragraph 39 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 39 of the

Complaint, and therefore, deny these allegations.

       40.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 40 of the Complaint, and therefore,

deny these allegations.

       41.     To the extent the allegations set forth in Paragraph 41 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 41 of the

Complaint, and therefore, deny these allegations.



                                                  6
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 7 of 29 PageID: 67




       42.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 42 of the Complaint, and therefore,

deny these allegations.

       43.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 43 of the Complaint, and therefore,

deny these allegations.

       44.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 44 of the Complaint, and therefore,

deny these allegations.

       45.     To the extent the allegations set forth in Paragraph 45 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 45 of the

Complaint, and therefore, deny these allegations.

 PLAINTIFF IS MISCLASSIFIED AS AN EXEMPT EMPLOYEE TO AVOID PAYING

                                         OVERTME PAY

       46.     To the extent the allegations set forth in Paragraph 46 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 46 of the

Complaint, and therefore, deny these allegations.

       47.     To the extent the allegations set forth in Paragraph 47 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are



                                                  7
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 8 of 29 PageID: 68




directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 47 of the

Complaint, and therefore, deny these allegations.

       48.     Defendants deny the allegations set forth in Paragraph 48 of the Complaint.

       49.     Defendants deny the allegations set forth in Paragraph 49 of the Complaint.

       50.     Defendants deny the allegations set forth in Paragraph 50 of the Complaint.

       51.     To the extent the allegations set forth in Paragraph 51 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 51 of the

Complaint, and therefore, deny these allegations.

       52.     To the extent the allegations set forth in Paragraph 52 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 52 of the

Complaint, and therefore, deny these allegations.

       53.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 53 of the Complaint, and therefore,

deny these allegations.

       54.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 54 of the Complaint, and therefore,

deny these allegations.




                                                  8
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 9 of 29 PageID: 69




       55.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 55 of the Complaint, and therefore,

deny these allegations.

       56.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 56 of the Complaint, and therefore,

deny these allegations.

       57.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 57 of the Complaint, and therefore,

deny these allegations.

       58.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 58 of the Complaint, and therefore,

deny these allegations.

       59.     To the extent the allegations set forth in Paragraph 59 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 59 of the

Complaint, and therefore, deny these allegations.

       60.     To the extent the allegations set forth in Paragraph 60 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 60 of the

Complaint, and therefore, deny these allegations.




                                                  9
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 10 of 29 PageID: 70




      PLAINTIFF SUFFERED HARASSMENT AND ASSAULT BY HER DIRECT

                                          SUPERVISOR

       61.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 61 of the Complaint, and therefore,

deny these allegations.

       62.     Defendants deny the allegations contained in Paragraph 62 of the Complaint.

       63.     To the extent the allegations set forth in Paragraph 63 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 63 of the

Complaint, and therefore, deny these allegations.

       64.     To the extent the allegations set forth in Paragraph 64 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 64 of the

Complaint, and therefore, deny these allegations.

       65.     To the extent the allegations set forth in Paragraph 65 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 65 of the

Complaint, and therefore, deny these allegations.

       66.     To the extent the allegations set forth in Paragraph 66 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are



                                                 10
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 11 of 29 PageID: 71




directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 66 of the

Complaint, and therefore, deny these allegations.

       67.     To the extent the allegations set forth in Paragraph 67 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 67 of the

Complaint, and therefore, deny these allegations.

       68.     To the extent the allegations set forth in Paragraph 68 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 68 of the

Complaint, and therefore, deny these allegations.

       69.     To the extent the allegations set forth in Paragraph 69 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 69 of the

Complaint, and therefore, deny these allegations.

       70.     To the extent the allegations set forth in Paragraph 70 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 70 of the

Complaint, and therefore, deny these allegations.



                                                 11
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 12 of 29 PageID: 72




       71.     To the extent the allegations set forth in Paragraph 71 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 71 of the

Complaint, and therefore, deny these allegations.

       72.     To the extent the allegations set forth in Paragraph 72 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 72 of the

Complaint, and therefore, deny these allegations.

       73.     To the extent the allegations set forth in Paragraph 73 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 73 of the

Complaint, and therefore, deny these allegations.

       74.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 74 of the Complaint, and therefore,

deny these allegations.

       75.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 75 of the Complaint, and therefore,

deny these allegations.

       76.     To the extent the allegations set forth in Paragraph 76 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are



                                                 12
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 13 of 29 PageID: 73




directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 76 of the

Complaint, and therefore, deny these allegations.

       77.     To the extent the allegations set forth in Paragraph 77 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 77 of the

Complaint, and therefore, deny these allegations.

       78.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 78 of the Complaint, and therefore,

deny these allegations.

       79.     To the extent the allegations set forth in Paragraph 79 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 79 of the

Complaint, and therefore, deny these allegations.

       80.     To the extent the allegations set forth in Paragraph 80 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 80 of the

Complaint, and therefore, deny these allegations.

       81.     To the extent the allegations set forth in Paragraph 81 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are



                                                 13
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 14 of 29 PageID: 74




directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 81 of the

Complaint, and therefore, deny these allegations.

       82.     To the extent the allegations set forth in Paragraph 82 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 82 of the

Complaint, and therefore, deny these allegations.

       83.     To the extent the allegations set forth in Paragraph 83 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 83 of the

Complaint, and therefore, deny these allegations.

       84.     To the extent the allegations set forth in Paragraph 84 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 84 of the

Complaint, and therefore, deny these allegations.

       85.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 85 of the Complaint, and therefore,

deny these allegations.




                                                 14
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 15 of 29 PageID: 75




       86.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 86 of the Complaint, and therefore,

deny these allegations.

       87.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 87 of the Complaint, and therefore,

deny these allegations.

       88.     To the extent the allegations set forth in Paragraph 88 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 88 of the

Complaint, and therefore, deny these allegations.

       89.     To the extent the allegations set forth in Paragraph 89 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 89 of the

Complaint, and therefore, deny these allegations.

       90.     Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 90 of the Complaint, and therefore,

deny these allegations.

       91.     To the extent the allegations set forth in Paragraph 91 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to




                                                 15
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 16 of 29 PageID: 76




form a belief as to the truth or accuracy of the allegations set forth in Paragraph 91 of the

Complaint, and therefore, deny these allegations.

       92.     Defendants deny the allegations set forth in Paragraph 92 of the Complaint.

       93.     To the extent the allegations set forth in Paragraph 93 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 93 of the

Complaint, and therefore, deny these allegations.

       94.     Defendants deny the allegations set forth in Paragraph 94 of the Complaint.

       95.     Except to deny that Lisa was an office manager, Defendants admit the allegations

contained in Paragraph 95 of the Complaint.

       96.     To the extent the allegations set forth in Paragraph 96 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 96 of the

Complaint, and therefore, deny these allegations.

       97.     To the extent the allegations set forth in Paragraph 97 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 97 of the

Complaint, and therefore, deny these allegations.

       98.     To the extent the allegations set forth in Paragraph 98 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are



                                                 16
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 17 of 29 PageID: 77




directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 98 of the

Complaint, and therefore, deny these allegations.

       99.     Defendants deny the allegations set forth in Paragraph 99 of the Complaint.

       100.    Defendants deny the allegations set forth in Paragraph 100 of the Complaint.

       101.    Defendants deny the allegations set forth in Paragraph 101 of the Complaint.

       102.    Defendants deny the allegations set forth in Paragraph 102 of the Complaint.

       103.    Defendants deny the allegations set forth in Paragraph 103 of the Complaint.

       104.    Defendants deny the allegations set forth in Paragraph 104 of the Complaint.

       105.    Defendants admit the allegations set forth in Paragraph 105 of the Complaint.

       106.    To the extent the allegations set forth in Paragraph 106 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 106 of the

Complaint, and therefore, deny these allegations.

       107.    To the extent the allegations set forth in Paragraph 107 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 107 of the

Complaint, and therefore, deny these allegations.

       108.    To the extent the allegations set forth in Paragraph 108 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to



                                                 17
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 18 of 29 PageID: 78




form a belief as to the truth or accuracy of the allegations set forth in Paragraph 108 of the

Complaint, and therefore, deny these allegations.

       109.    To the extent the allegations set forth in Paragraph 109 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 109 of the

Complaint, and therefore, deny these allegations.

       110.    Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 110 of the Complaint, and

therefore, deny these allegations.

       111.    To the extent the allegations set forth in Paragraph 111 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 111 of the

Complaint, and therefore, deny these allegations.

       112.    To the extent the allegations set forth in Paragraph 112 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 112 of the

Complaint, and therefore, deny these allegations.

       113.    Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 113 of the Complaint, and

therefore, deny these allegations.



                                                 18
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 19 of 29 PageID: 79




       114.    To the extent the allegations set forth in Paragraph 114 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 114 of the

Complaint, and therefore, deny these allegations.

       115.    Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 115 of the Complaint, and

therefore, deny these allegations.

       116.    To the extent the allegations set forth in Paragraph 116 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 116 of the

Complaint, and therefore, deny these allegations.

       117.    To the extent the allegations set forth in Paragraph 117 of the Complaint are

directed to these Defendants, Defendants deny these allegations. To the extent the allegations are

directed toward other parties, Defendants are without knowledge or information sufficient to

form a belief as to the truth or accuracy of the allegations set forth in Paragraph 117 of the

Complaint, and therefore, deny these allegations.

       118.    Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 118 of the Complaint, and

therefore, deny these allegations.




                                                 19
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 20 of 29 PageID: 80




        119.    Defendants are without knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations set forth in Paragraph 119 of the Complaint, and

therefore, deny these allegations.

        120.    Defendants deny the allegations set forth in Paragraph 120 of the Complaint.

                                     FIRST CAUSE OF ACTION

        121.    Defendants incorporate by reference paragraphs one through one hundred twenty,

above, as if set forth fully and at length herein.

        122.    Defendants deny the allegations set forth in Paragraph 122 of the Complaint.

        123.    Defendants deny the allegations set forth in Paragraph 123 of the Complaint.

        124.    Defendants deny the allegations set forth in Paragraph 124 of the Complaint.

        125.    Defendants deny the allegations set forth in Paragraph 125 of the Complaint.

        126.    Defendants deny the allegations set forth in Paragraph 126 of the Complaint.

                                  SECOND CAUSE OF ACTION

        127.    Defendants incorporate by reference paragraphs one through one hundred twenty-

six, above, as if set forth fully and at length herein.

        128.    The allegations set forth Paragraph 128 of the Complaint state conclusions of law

to which no responsive pleading is required. To the extent a further response is required,

Defendants deny the allegations set forth in Paragraph 128 of the Complaint.

        129.    Defendants deny the allegations set forth in Paragraph 129 of the Complaint.

        130.    Defendants deny the allegations set forth in Paragraph 130 of the Complaint.

                                       THIRD CAUSE OF ACTION

        131.    Defendants incorporate by reference paragraphs one through one hundred thirty,

above, as if set forth fully and at length herein.



                                                     20
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 21 of 29 PageID: 81




        132.    Defendants deny the allegations set forth in Paragraph 132 of the Complaint.

        133.    Defendants deny the allegations set forth in Paragraph 133 of the Complaint.

        134.    Defendants deny the allegations set forth in Paragraph 134 of the Complaint.

        135.    Defendants deny the allegations set forth in Paragraph 135 of the Complaint.

        136.    Defendants deny the allegations set forth in Paragraph 136 of the Complaint.

        137.    Defendants deny the allegations set forth in Paragraph 137 of the Complaint.

                                 FOURTH CAUSE OF ACTION

        138.    Defendants incorporate by reference paragraphs one through one hundred thirty-

seven, above, as if set forth fully and at length herein.

        139.    Defendants deny the allegations set forth in Paragraph 139 of the Complaint.

        140.    Defendants deny the allegations set forth in Paragraph 140 of the Complaint.

        141.    Defendants deny the allegations set forth in Paragraph 141 of the Complaint.

        142.    Defendants deny the allegations set forth in Paragraph 142 of the Complaint.

        143.    Defendants deny the allegations set forth in Paragraph 143 of the Complaint.

                                   FIFTH CAUSE OF ACTION

        144.    Defendants incorporate by reference paragraphs one through one hundred forty-

three, above, as if set forth fully and at length herein.

        145.    Defendants deny the allegations set forth in Paragraph 145 of the Complaint.

        146.    Defendants deny the allegations set forth in Paragraph 146 of the Complaint.

        147.    Defendants deny the allegations set forth in Paragraph 147 of the Complaint.

        148.    Defendants deny the allegations set forth in Paragraph 148 of the Complaint.

        149.    Defendants deny the allegations set forth in Paragraph 149 of the Complaint.

                                   SIXTH CAUSE OF ACTION



                                                   21
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 22 of 29 PageID: 82




        150.    Defendants incorporate by reference paragraphs one through one hundred forty-

nine, above, as if set forth fully and at length herein.

        151.    The allegations set forth Paragraph 151 of the Complaint state conclusions of law

to which no responsive pleading is required. To the extent a further response is required,

Defendants deny the allegations set forth in Paragraph 151 of the Complaint.

        152.    The allegations set forth Paragraph 152 of the Complaint state conclusions of law

to which no responsive pleading is required. To the extent a further response is required,

Defendants deny the allegations set forth in Paragraph 152 of the Complaint.

        153.    Defendants deny the allegations set forth in Paragraph 153 of the Complaint.

        154.    Defendants deny the allegations set forth in Paragraph 154 of the Complaint.

                                     SEVENTH CAUSE OF ACTION

        155.    Defendants incorporate by reference paragraphs one through one hundred fifty-

four, above, as if set forth fully and at length herein.

        156.    Defendants deny the allegations set forth in Paragraph 156 of the Complaint.

        157.    Defendants deny the allegations set forth in Paragraph 157 of the Complaint.

        158.    Defendants deny the allegations set forth in Paragraph 158 of the Complaint.

        159.    Defendants deny the allegations set forth in Paragraph 159 of the Complaint.

        160.    Defendants deny the allegations set forth in Paragraph 160 of the Complaint.

        161.    Defendants deny the allegations set forth in Paragraph 161 of the Complaint.

                                      PRAYER FOR RELIEF

Defendants incorporate herein by reference their responses to the foregoing Paragraphs as if set

forth fully herein.




                                                   22
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 23 of 29 PageID: 83




WHEREFORE, Defendants demand judgment dismissing the Complaint with prejudice and

awarding its reasonable attorneys’ fees, costs of suit, and such further relief as this Court may

deem just and equitable.


                                  AFFIRMATIVE DEFENSES


                                          General Denial


         Defendants deny each and every allegation and claim set forth in Plaintiff’s Complaint

that otherwise is not specifically admitted in this Answer, including, but not limited to, each and

every allegation and claim for relief as set forth in Plaintiff’s captions, titles, allegations, and

prayers for relief.


                                   Affirmative and Other Defenses


        In addition to the defenses and denials set forth above, Defendants assert the following

affirmative and other defenses. Defendants reserve the right to raise any and all counterclaims and

additional defenses, including affirmative defenses that may become apparent at any time in the

course of this litigation.


                                           FIRST DEFENSE


        The Complaint fails, in whole or in part, to state a claim for which relief can be granted.


                                          SECOND DEFENSE


        Defendants properly paid all employees, including Plaintiff, all wages to which they were

entitled under the FLSA and New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a et seq.



                                                 23
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 24 of 29 PageID: 84




                                            THIRD DEFENSE


       Plaintiff failed to make a reasonable effort to minimize or mitigate her alleged damages.

Therefore, any recovery, entitlement to which is expressly denied, should be barred or reduced.


                                          FOURTH DEFENSE


       To the extent Plaintiff establishes any failure by Defendants to pay overtime compensation,

any alleged act or omission by Defendants giving rise to this action was taken in good faith and

Defendants had reasonable grounds to believe that their alleged act or omission, if any, was not a

violation of the FLSA or NJWHL, thereby precluding an award of liquidated damages.


                                           FIFTH DEFENSE


       To the extent Plaintiff is attempting to recover overtime compensation for hours that she

did not report, her claims are barred by the doctrine of unclean hands and/or estoppel.


                                           SIXTH DEFENSE


       The Complaint should be dismissed because Defendants’ alleged actions or omissions were

taken in good faith and in conformity with, and in reliance on, a written regulation, order, ruling,

approval, and/or interpretation of the Department of Labor’s Wage and Hour Division, and/or

learned professionals.


                                         SEVENTH DEFENSE


       The Complaint, and each and every purported cause of action set forth therein, is too vague

and uncertain to provide the basis for any relief.



                                                 24
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 25 of 29 PageID: 85




                                         EIGHTH DEFENSE


       Plaintiff’s claims are barred inasmuch as she unreasonably failed to follow Defendants’

timekeeping policy and/or utilize its internal complaint procedure and/or take other reasonable

steps to avoid the alleged harm about which she now complains.


                                          NINTH DEFENSE


       The claims in the Complaint are barred, in whole or in part, because Defendants; alleged

actions and/or omissions were neither willful nor taken in bad faith.


                                          TENTH DEFENSE


       To the extent the Complaint seeks damages in excess of those allowed by applicable

laws, their entitlement to which is expressly denied, such damages are barred.


                                       ELEVENTH DEFENSE


       Defendants acted in go od faith reliance upon th e reasonabl e interpretation of

applicable law and the individual Defendants are not liable, as alleged, in the Complaint.


                                        TWELFTH DEFENSE


       Plaintiff did not accurately report the hours for which they seek allegedly unpaid

wages, overtime, and penalties. Therefore, Plaintiff is barred from seeking to recover any such

amounts from Defendants.


                                      THIRTEENTH DEFENSE




                                                25
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 26 of 29 PageID: 86




       Any alleged overtime hours worked by Plaintiff were worked in her capacity with

Thermiva Care as admitted in Paragraph 47 and 51 rather than Defendants. Thermiva Care is

owned solely by Dr. Blum. Defendants properly compensated Plaintiff for her hours worked for

Defendants.


                                       FOURTEENTH DEFENSE

       Any alleged physical assault of Plaintiff by Dr. Blum was not committed within the scope

of Dr. Blum’s employment with Defendants. Defendants therefore cannot be held liable for Dr.

Blum’s actions. See Whitaker v. Mercer County, 65 F. Supp. 230, 244 (D.N.J. 1999); Cosgrove

v. Lawrence, 214 N.J. Super. 670, 678-80 (L. Div. 1986).

                                       FIFTEENTH DEFENSE


       Plaintiff’s claims may be barred by the applicable statutes of limitations and the

Entire Controversy Doctrine.


                                        SIXTEENTH DEFENSE


       Plaintiff is estopped by her conduct from recovering any relief pursuant to the Complaint,

or any purported cause of action alleged therein.


                                      SEVENTEENTH DEFENSE


       Plaintiff may be guilty of undue delay in filing and prosecuting this suit, and accordingly,

this action is barred by the doctrine of laches.


                                       EIGHTEENTH DEFENSE




                                                   26
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 27 of 29 PageID: 87




       The Complaint and any purported cause of action alleged therein are barred by Plaintiff’s

failure to exhaust administrative and internal remedies available under state and federal laws and

Defendants’ internal policies and procedures.


                                      NINETEENTH DEFENSE


       Plaintiff has no standing to bring some or all of the claims, which are therefore

barred.

                         TWENTIETH AFFIRMATIVE DEFENSE

   This Court may lack jurisdiction in whole or in part over the subject matter of this lawsuit.

                       TWENTY-FIRST AFFIRMATIVE DEFENSE

       The Complaint is devoid of any factual allegations that would legally support a violation

of New Jersey’s Law Against Discrimination as to Defendants.

                      TWENTY SECOND AFFIRMATIVE DEFENSE

       Defendants deny that any of their actions were willful, wanton, egregious, malicious or

reckless or would otherwise form a basis for the imposition of punitive damages.

                       TWENTY-THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, reduced and/or limited pursuant to applicable statutory and

common law regarding limitations of awards, caps on recovery, and set offs.

                      TWENTY FOURTH AFFIRMATIVE DEFENSE

       Any claims made herein for punitive damages are barred because they are in contravention

of due process, equal protection and other rights under the United States Constitution and the

Constitution of the State of New Jersey.

                       TWENTY-FIFTH AFFIRMATIVE DEFENSE



                                                27
Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 28 of 29 PageID: 88




       Any claims made herein for punitive damages are limited and subject to the provisions set

forth in N.J.S.A. 2A:15-5-9, et seq.

                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

       There is no factual or legal basis for the award of attorneys’ fees.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Defendants did not create a hostile work environment.

                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff did not follow Defendants’ chain of command procedure with respect to reporting

her workplace complaints.

                        TWENTY-NINTH AFFIRMATIVE DEFENSE

       Defendants exercised reasonable care to prevent and promptly correct any alleged sexually

harassing behavior.

                           THIRTIETH AFFIRMATIVE DEFENSE

       Some or all of the acts or omissions alleged in the Complaint would have been committed

by individuals who had acted outside the scope of their employment and notwithstanding

Defendants’ good-faith efforts to comply with its obligations under the law.

                          THIRTY-FIRST AFFRMATIVE DEFENSE

       Defendants reserve the right to offer additional defenses which cannot now be articulated

due to Plaintiff’s failure to particularize their claims or to Defendants’ lack of knowledge of the

circumstances surrounding Plaintiff’s claims. Upon further particularization of the claims by

Plaintiff or upon discovery of further information Defendants will amend such answer.

                                        JURY DEMAND

       Pursuant to F. R. Civ. P. 38(b), Defendants hereby demand a trial by jury.



                                                 28
                 Case 2:20-cv-00957-CCC-MF Document 12 Filed 06/01/20 Page 29 of 29 PageID: 89




                                                    Respectfully submitted,

                                                    GORDON REES SCULLY MANSUKHANI,
                                                    LLP



                                                    BY:    /s/ Elizabeth Lorell
                                                           Elizabeth Lorell, Esquire
                                                           18 Columbia Turnpike, Suite 220
                                                           Florham Park, NJ 07932

                                                    Attorneys for Defendants JFK Medical Associates,
                                                    P.A., Primecare Medical Group, P.A.,
                                                    and Bhudev Sharma, M.D.




                      //14818815v.1
                      //6649840v.1
1208921/51805510v.1
                                                      29
